Citation Nr: 1440946	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-22 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for right pes planus with hammertoe deformities and heel spurs (claimed as bilateral pes planus).

3.  Entitlement to service connection for left pes planus with hammertoe deformities and heel spurs (claimed as bilateral pes planus).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to October 1984, from December 1990 to June 1991, from February 2003 to May 2003 and from January 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted before the Board may consider the claims.

Bilateral pes planus with hammertoes

The Veteran asserts that his bilateral pes planus with hammertoe deformities are related to service or to a service-connected disability.  VA examinations reflect that the Veteran reported that his flat feet are related to infantry marches and airplane jumps.  At the Board hearing, the Veteran testified that a physician told him that arthritis of his knees caused his feet to drop.  The Veteran testified that he had pain in the bottom of his feet when he was in Iraq (during his last period of service).  Service treatment records dated in December 2008 reflect that the Veteran complained of right foot pain.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).  The Veteran's claims were received after the effective date of the revision to 38 C.F.R. § 3.310 and therefore the amended version of 38 C.F.R. § 3.310 is applicable to this case.

A September 2010 VA examination reflects that the examiner opined that bilateral pes planus is less likely than not due to an in-service event.  The VA examiner did not provide a rationale and also did not address whether bilateral pes planus is caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  
The Veteran submitted an opinion from a private physician, Dr. J.S., dated in December 2010.  The private physician opined that the Veteran's pes planus is aggravated by his bilateral knee disabilities.  The private opinion does not provide a rationale nor does it establish the baseline level of severity of the Veteran's bilateral pes planus with hammertoe deformities and heel spurs.  In order to establish aggravation under §3.310, the baseline severity of the disability must be determined.  As such, it is necessary to remand the claim for a new VA examination.  

Obstructive sleep apnea

The Veteran asserts that sleep apnea existed prior to his last period of active duty service in Iraq from January 2008 to February 2009 and was aggravated during that period of service.  At the Board hearing, the Veteran stated that he was diagnosed with sleep apnea in 2005, prior to his last period of active service. 

The Veteran has also submitted medical evidence which indicates that his sleep apnea is aggravated by service-connected chronic adjustment disorder.  This medical evidence raises the theory of secondary service connection.

A VA examination dated in March 2009 reflects that the VA examiner diagnosed obstructive sleep apnea; however, the examiner did not provide an etiology opinion.  

A private medical record from Dr. J.S., dated in November 2010, noted that the Veteran was having issues with insomnia complicating his obstructive sleep apnea related to his posttraumatic stress disorder.  In December 2010, Dr. J.S. opined that the Veteran's service-connected diagnoses of depression and anxiety contributed to his sleep disturbances.  The statements from Dr. J.S. do not provide a rationale and does not address the baseline level of severity obstructive sleep apnea prior to aggravation.  

An entrance examination for the Veteran's last period of service is not of record; however, a pre-service diagnosis of sleep apnea is shown, based upon a December 2004 private medical records which noted a diagnosis of sleep apnea.  Based on that report, the Board finds that there is clear and unmistakable evidence that obstructive sleep apnea pre-existed the Veteran's last period of active service. 

On remand, a VA medical opinion is necessary to determine whether there was clear and unmistakable evidence that the Veteran's sleep apnea was not aggravated by service or whether any permanent worsening was due to the natural progression of the disease.  The examination should also address whether obstructive apnea is either caused or aggravated by service-connected chronic adjustment disorder with mixed anxiety and depressed mood.  If the examiner determines that the Veteran's obstructive sleep apnea is aggravated by his service-connected chronic adjustment disorder, the examiner should provide a baseline level of severity of obstructive sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his feet.   The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should indicate that the claims file was reviewed.

Following a review of the claims file and examination of the Veteran, the examiner should address the following:

a. Are right and left pes planus with hammertoes and heel spurs at least as likely as not (50 percent or greater likelihood) related to active service, including infantry marching and parachute jumps the Veteran performed during service? 

b.  Are right and left pes planus with hammertoes and heel spurs at least as likely as not proximately caused by, or due to service-connected knee disabilities or other service-connected disability?
c.  Are right and left pes planus with hammertoes and heel spurs at least as likely as not permanently aggravated (permanently worsened) by the Veteran's service-connected knee disabilities or other service-connected disability?  If aggravation is found, the examiner should state an opinion regarding: (1) the baseline manifestations of pes planus with hammertoes and (2) the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected disabilities.  

The examiner should provide a complete rationale for the opinions.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of sleep apnea.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should indicate that the claims file was reviewed.  

Following a review of the claims file and examination of the Veteran, the examiner should address the following:

a.  Is it clear and unmistakable (obvious, manifest, or undebatable) that pre-existing obstructive sleep apnea was not aggravated during the Veteran's period of service from January 2008 to February 2009, (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder)? 

b.  Is obstructive sleep apnea at least as likely as not proximately caused by, or due to service-connected chronic adjustment disorder with mixed anxiety and depressed mood?

c.  Is obstructive sleep apnea at least as likely as not permanently aggravated (permanently worsened) by the Veteran's service-connected chronic adjustment disorder with mixed anxiety and depressed mood?  If aggravation is found, the examiner should state an opinion regarding: (1) the baseline manifestations of sleep apnea and (2) the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected disabilities.  

The examiner should provide a complete rationale for the opinions.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Review the examination reports to ensure compliance with the remand directives.  If the reports are deficient in any manner, corrective procedures must be implemented. 

4.  After the requested development has been completed, the AMC/RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



